Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 agg g OLAS

_ FILED “en

 

f IN-8?
UNITED STATES DISTRICT COURT \\ wey ,
WESTERN DISTRICT OF NEW YORK Nes FS tos mene SE SS
ELIZABETH L. TORRES oj/b/o J.L.M.C., 19-CV-00072-MJR
DECISION AND ORDER
Plaintiff,
-V-
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 12)

Plaintiff Elizabeth Torres brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) on behalf of her child, J.L.M.C.., seeking judicial review of the final decision of
the Commissioner of Social Security denying J.L.M.C. Supplemental Security Income
Benefits (“SSI”) under the Social Security Act (the “Act’). Both parties have moved for
judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
For the following reasons, Torres’ motion (Dkt. No. 9) is denied and the Commissioner's
motion (Dkt. No. 10) is granted.

BACKGROUND?

On March 17, 2015, Torres filed an SSI application on behalf of her child, J.L.M.C.,

alleging that J.L.M.C. has been disabled since March 17, 2014 due to sleep apnea,

asthma, and possible attention-deficit hyperactivity disorder (‘ADHD”).” > (Tr. 58) Born

 

1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

* The Court assumes the parties’ familiarity with the case.
* References to “Tr.” are to the administrative record in this case.

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 2 of 13

on June 10, 2008, J.L.M.C. was six-years old at the time his mother filed the disability
application on his behalf. (Tr. 59) The application was denied on June 4, 2015 (Tr. 58),
after which Torres requested a hearing before an Administrative Law Judge (Tr. 83-96).
On November 2, 2017, Torres and J.L.M.C. appeared with counsel before Administrative
Law Judge David J. Begley (the “ALJ") for a hearing. (Tr. 32-57) On February 21, 2017,
the ALJ issued his decision denying J.L.M.C.’s-SSI claim. (Tr. 10-31} Torres requested
review by the Appeals Council, but on November 21, 2018, the Appeals Council denied
Torres’ request, making the ALJ's decision the final decision of the Commissioner {Tr. 1-
6). This action followed.
DISCUSSION

l. Scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive’ so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312:F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 3 of 13

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(WDNY 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “Tit is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human. Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. Id.

li. Standards for Determining “Disability” Under the Act

An individual under the age of eighteen is considered disabled within the meaning
of the Act “if that individual has a medically determinable physical or mental impairment,
which results in marked and severe functional limitations, and which can be expected to
resuit in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §1382c(a)(3)(C)(i}. The Commissioner has set forth
a three-step process to determine whether a child is disabled as defined under the Act.
See 20 C.F.R. §416.924. At step one, the ALJ determines whether the child is engaged
in substantial gainful work activity. Id. §416.924(b). If so, the child is not disabled. /d. If

not, the ALJ proceeds to step two and determines whether the child has a medically

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 4 of 13

determinable impairment(s) that is “severe.” Id. §416.924(c). If the child does not have
a severe impairment(s), he or she. is not disabled. /d. If the child does have a severe
impairment(s), the ALJ continues to step three. At step three, the ALJ examines whether
the child’s impairment(s) meets, medically equals, or functionally equals the listed
impairments in Appendix 1 to Subpart P of Part 404 of the Commissioner's regulations
(the “Listings”). /d. §416.924(d). In determining whether an impairment(s) functionally
equals the Listings, the ALJ must assess the child’s functioning in six domains: (1)
acquiring and using information; (2) attending and completing tasks; (3) interacting and
relating with others; (4) moving about and manipulating objects; (5) caring for yourself,
and (6) heaith and physical well-being. /d. §416.926a(b)(1)(i)-(vi). To functionally equal
the Listings, the child’s impairment(s) must result in “marked” limitations in two domains
or an “extreme” limitation in one domain. fd. §416.926a(a). A child has a “marked”
limitation when his or her impairment(s) “interferes seriously” with his or her ability to
independenily initiate, sustain, or compléte activities. Id. §416.926a(e)(2). A child has
an “extreme” limitation when his or her impairment(s) “interferes very seriously” with his
or her ability to independently initiate, sustain, or complete activities. /d. §416.926a(e)(3).
If the child has an impairment(s) that meets, medically equals, or functionally equals the
Listings, and the impairment(s) meets the Act’s duration requirement, the ALJ will find the
child disabled. /d. §416.924(d).

fil. The ALJ's Decision

The ALJ first found that J.L.M.C. was a “school-age child” on the date of the
application and at the time of the hearing decision. (Tr. 16) The ALJ then followed the

three-step process for evaluating J.L.M.C.’s SSI claim. At the first step, the ALJ found

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 5 of 13

that J.L.M.C. has not engaged in substantial gainful activity since March 17, 2015, the
date of his SSI application. (Tr. 16) At the second step, the ALJ determined that J.L.M.C.
has the following severe impairments: asthma, obstructive sleep apnea, and learning
disability/borderline intellectual functioning.4 (/d.) At the third step, the ALJ found that
J.L.M.C. does not have an impairment or combination of impairments that meets or
medically equals the severity of one of the listed impairments. (Tr. 17-21) The ALJ then
proceeded to consider whether J.L.M.C. has an impairment or combination of
impairments that functionally equals the Listings, but concluded that J.L.M.C. does. not
because J.L.M.C. does not have an impairment or combination of impairments that result
in either marked limitations in two domains of functioning or extreme limitation in one
domain of functioning. (Tr. 21-27) As a result, the ALJ held that J.L.M.C. has not been
disabled within the meaning of the Act since the March 17, 2015 application date. (Tr.
27)

IM. Torres’ Challenge

Torres argues that the ALJ erred by relying on conclusory and stale medical
opinions by two consultative examiners. (See Dkt. No. 9-1 (Torres: Memo. of Law)) For
the following reasons, the Court disagrees.

“The mere passage of time does not render an opinion stale. Instead, a medical
opinion may be stale if subsequent treatment notes indicate a claimant’s condition has
deteriorated.” Whitehurst v. Berryhill, 1:16-CV-01005, 2018 U.S. Dist. LEXIS 137417
(WDNY Aug. 14, 2018). See also Cruz v. Commissioner of Social Security, 1:16-CV-

00965, 2018 U.S. Dist. LEXIS 128514 (WDNY July 31, 2018) (“consultative examination

 

“The ALJ also found, at step two, that J.L.M.C’s attention-deficit hyperactivity disorder (“ADHD”)
constituted a non-severe impairment. (Tr. 16)
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 6 of 13

is not stale simply because time has passed, in the absence of evidence of a meaningful
chan[ge] in the claimant's condition’). Thus, “[a] medical opinion based on only part of
the administrative record may still be given weight if the medical evidence falling
chronologically before and after the opinion demonstrates substantially similar limitations
and findings.” Pritchett v. Berryhill, 1:16-CV-00965, 2018 U.S. Dist. LEXIS 103358, *23
(WDNY June 20, 2018) {internal citations and quotations omitted).

Dr. Susan Santarpia performed a child psychiatric consultative examination on
May 14, 2015. (Tr. 289-93) She opined that J.L.M.C. is able to attend to, follow, and
understand age-appropriate directions; complete. age-appropriate tasks: adequately
maintain appropriate social behavior; respond appropriately to changes in the
environment; learn in accordance to cognitive functioning; ask questions; request
assistance in an age-appropriate manner, be aware of danger and take needed
precautions; and interact adequately with peers and adults within normal limits. (Tr. 292)
Dr. Santarpia concluded that J.L.M.C. did not present with any psychiatric problems that
would significantly interfere with his ability to function on a daily basis. (d.} Dr. Samuel
Balderman performed a pediatric consultative examination on J.L.M.C. that same day.
(Tr. 1106-110) Dr. Balderman diagnosed J.L.M.C. with sleep apnea and asthma, but
opined that J.L.M.C. has no specific physical limitations. (Tr. 1110) The ALJ gave the
opinions of both Dr. Santarpia and Dr. Balderman “some weight.” (Tr. 21) The ALJ
reasoned that although their opinions were based on one-time examinations, they were
“reasonably consistent with findings throughout the record.” (Tr. 21)

Here, medical treatment notes and other evidence in the record dated after the

consultative exams is consistent with Dr. Santarpia’s assessment that J.L.M.C. does not
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 7 of 13

suffer significant psychiatric problems and with Dr. Batderman’'s assessmeni that J.L.M.C.
has no specific physical limitations. Polysomnograms in January of 2016 and May 2017
showed improvement of J.L.M.C.’s sleep apnea and the presence of only mild to
moderate sleep apnea. (Tr. 18-19, 27, 738, 746) Medical records and treatment notes
beginning in February of 2016 describe J.L.M.C’s asthma as “controlled”, “stable”, “mild”,
“intermittent”, and improved with medication. (Tr. 18-19, 974-75, 1032; 1044, 1056, 1070-
71, 1107, 1114, 1116) A June 2017 chest x-ray was normal. (Tr. 19, 797) While
J.L.M.C. was diagnosed with a learning disability in November of 2015, J.L.M.C.’s full
scale IQ scores in January 2016 and July 2017 were consistent with borderline intellectual
functioning rather than a learning disability. (Tr. 20, 302, 1082) Records from an April
2016 doctor's visit reflect that J.L.M.C. was doing well in the classroom. (Tr. 1045-46)
Records from December 2016 indicate that J.L.M.C. was progressing satisfactorily and
steadily in occupational therapy. (Tr. 1095) In July of 2017, J.L.M.C. had grades of 70 in
English, Math and Science, as well as a score of 85 is Social Studies. (Tr. 20-21, 1081)
At the hearing on November 2, 2017, Torres testified that the J.L.M.C. did not repeat any
grades and had no discipline issues. (Tr. 38-39) Testimony from both J.L.M.C. and
Torres reflected that J.L.M.C. is “very active”: cleans his room: plays video games; enjoys
gross motor activities and games; and is able to dress, bathe and groom himself. (Tr. 18,
25-26, 39-40, 1085, 1101, 1108) J.L.M.C. testified that he has friends at school and gets
along well with other children. (Tr. 38)

This evidence demonstrates that neither .J.L.M.C.’s mental or physical condition

deteriorated following the May 14, 2015 consultative examinations. Thus, the A.L.J. did
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 8 of 13

not err in partially relying on the opinions of Dr. Santarpia and Dr. Balderman that J.L.M.C.
had no significant mental or physical limitations.5

Torres further argues that the ALJ erred by relying on his own lay opinion and
failing to develop the record. (See Dkt. No. 9-1 (Torres’ Memo. of Law)) The Court
disagrees.

As noted above, Dr. Santarpia and Dr. Balderman opined that J.L.M.C. has no
mental or physical functional limitations. The ALJ gave some weight to these opinions,
but also found J.L.M.C. to have mild to moderate limitations in four of the domains.
Specifically, the ALJ concluded that J.L.M.C. has less than marked limitations in the
domains of acquiring and using information: attending and completing tasks; moving
about and manipulating objects; and health and physical well-being.® In reaching these
conclusions, the ALJ carefully considered and weighed all of the evidence in the record.
For example, in determining that J.L.M.C. has less than marked limitations in acquiring
and using information as well as attending and completing tasks, the ALJ acknowledged
that J.L.M.C. has some difficulties in his abilities to learn, focus and follow a task through
to completion. (Tr. 170-71, 175) However, the ALJ also noted that J.L.M.C. was able to

understand questions and appropriately respond; was advancing in grade levels despite

 

* The Court also rejects Torres’ argument that the ALJ should not have relied on the opinions of the
consultative examiners because they were “conclusory.” In particular, Torres argues that Dr. Santarpia’s
opinion was conclusory because she did not conduct intelligence testing. However, Dr. Santarpia
appropriately concluded that intelligence testing was unnecessary since, Upon examination, J.L.M.C. had
age appropriate expressive and receptive language skills; could complete mathematical, counting and
calculation problems appropriate for his age and grade: had coherent and goal-oriented thought process;
possessed cognitive functioning in the average range; and had a general jund of knowledge appropriate
to.his age. (Tr. 291-92) Torres argues that Dr. Balderman’s opinion was conclusory because he did not
conduct pulmonary testing. However, Dr..Balderman’s physical examination resulted in generally normal
findings, including clear lungs and no respiratory distress. {Tr. 1106-110)

§ The ALJ's conclusion that J.L.M.C has:no limitations in interacting and relating with others or caring for
himself was consistent with the opinions of both Dr. Santarpia and Dr. Balderman. (Tr. 23-26)

8
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 9 of 13

some issues with reading and math, and has demonstrated “intact and age appropriate
attention and concentration”. (Tr. 38-39, 289-93) In finding a less than marked limitation
in moving about and manipulating objects, the ALJ reasoned that while J.L.M.C. is
receiving occupational therapy to help development of his fine motor skills (Tr. 1092), the
record also demonstrated that J.L.M.C. is a very physically active child who enjoys
participating in gross motor activities and playing video games. (Tr. 40, 346, 1108) As
to the domain of physical health and well-being, the ALJ acknowledged that J.L.M.C. was
diagnosed with asthma and sleep apnea. (Tr. 27) However, the ALJ cited medical
evidence in the record showing that these conditions-were controlled with medicine and
treatment, produced only mild to moderate symptoms, and did not significantly limit
J.M.L.C.'s physical health or daily functioning. (Tr. 750-965, 972, 975-76, 1067, 1071-
72)

Indeed, the ALJ’s discussion of his findings as to each of the domains he assigned
less than marked limitations was well-supported with citations to specific evidence in the
record, including the hearing testimony, J.L.M.C.’s medical records and J.L.M.C.’s
education records. (Tr. 21-27) Thus, the Gourt concludes that the ALJ's evaluation of
J.L.M.C.’s capabilities within each of these domains was consistent with the record
evidence in its entirety, even if it did not exactly mirror either consultative examiner's
opinion. See Matta v. Astrue, 508 Fed. Appx. 53 (2d Cir. 2013) (“Although the ALJ’s
conclusion may not perfectly correspond with any of the opinions of medical sources cited
in his decision, he was entitled to weigh all of the evidence available to make an RFC
finding that was consistent with the record as a whole.”); Burdick v. Commrr of Soc. Sec.,

6:18-CV-06881, 2020 U.S. Dist. LEXIS 51908 (WDNY Mar. 25, 2020) (‘The ALJ must
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 10 of 13

assess an RFC that is consistent with the record as a whole, but it does not have to
correspond with one particular medical opinion.”) Further, because the Court finds that
the ALJ’s determination of J.L.M.C.’s functioning in each domain was well-supported by
the medical reports and other record evidence as a whole, there was no need for the ALJ
to obtain additional opinion evidence. Janes v. Berryhill, 710 F. App’x 33, 34 (2d Cir.
2018) ("The ALJ is not required to develop the record any further when the evidence
already presented is adequate for [the ALJ] to make a determination as to disability.”)
(internal citations and quotations omitted).

Lastly, Torres argues that the ALJ’s findings were not supported by substantial
evidence because he improperly evaluated J.L.M.C.’s functioning in the domains of
acquiring and using information; attending and completing tasks; moving about and
manipulating objects; and health and physical well-being. (See Dkt. No. 9-1 (Torres’
Memo. of Law)) The Court rejects this. challenge as well.

The relevant question is not whether there might be some evidence in the record
Supporting Torres’ position, but rather whether substantial evidence supports the ALJ’s
decision. See Bonel ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (“[Wyhether
there is substantial evidence supporting the [claimant's] view is not the question here;
rather, we must decide whether substantial evidence supports the AL's decision.”). As
discussed in detail above, the ALJ considered all of the record evidence in determining
J.L.M.C.'s abilities and limitations in each domain. Having carefully reviewed the ALJ’s
decision, including his specific findings as to each domain, the Court finds that substantial

evidence supports the ALJ's conclusion that J.L.M.C has less than marked limitations in

10

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 11 of 13

the domains of acquiring and using information; attending and completing tasks; moving
and manipulating objects; and maintaining health and physical well-being.

The Court rejects Torres’ argument that the ALJ failed to account for J.L.M.C.’s
“highly structured education setting as provided by his IEP” when evaluating the domains
of acquiring and using information and attending and completing tasks. The
psychological evatuations of J.L.M.C. in January 2016 and July 2017 called for additional
academic supports such as smaller teacher-to-student ratio, modification of instruction,
extended time for testing, smaller group learning to minimize distraction, and classroom
refocusing and redirection. (Tr. 345-47, 1088-92) Indeed, the ALJ recognized that
J.L.M.C. was receiving some educational supports through his IEP.” However, the ALJ
did not base his findings as to J.L.M.C.’s intellectual functioning and ability to maintain
concentration solely on J.L.M.C.'s performance in a structured educational seiting. As
stated above, the ALJ indicated that J.L.M.C. was able to understand questions and
respond appropriately during the hearing, and that J.L.M.C. was able to discuss his
birthday, grade level, and medications taken. (Tr. 22) Further, J.L.M.C.’s ability to
maintain attention and focus at the hearing was consistent with Dr. Santarpia’s opinion
that J.L.M.C. demonstrated intact and age appropriate concentration and focus. (Tr. 23,
89-93) The ALJ also relied on the fact that J.L.M.C’s January 2016 and July 2017
performances on the Wechsler Intelligence Scale for Children-Fifth Edition (WISC-V)

were consistent with borderline intellectual functioning rather than a learning disability.

 

” An lEP or individualized education plan is a written statement for a child with a disability that includes an
explanation of the special education and related services that will be provided to the child in an
educational setting. (See https://sites.ed.gov/idea/regs/b/d/300.320)

* Indeed, pursuant to the Commissioner's regulations, a child is not considered to have a “significantly
subaverage” IQ unless he has.a full scale, verbal, or performance IQ below 70. 20 C.F.R. 4040. Here,

J.L.M.C.'s full scale 1Q scores were 79 and 80, his verbal 1Q scores wete 82 and 86, and his performance
subtest scores ranged from 74 to 92. (Tr. 302, 1082)

11

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 12 of 13

Moreover, J.L.M.C.’s treating occupational therapist noted, in December or 2016, that
J.L.M.C. was progressing satisfactorily and steadily in occupational therapy, which was a
contributing factor to his academic issues. (Tr. 20-21, 1095-96} This evidence is
consistent with the ALJ’s finding that while J.L.M.C. has some issues with learning and
focus, those issues do not rise to the level of a marked limitation in the domain of either
using and acquiring information or attending and completing tasks. See Lateachia C. v.
Berryhill, 1:17-cv-0752, 2019 U.S. Dist. LEXIS 89808 (WDNY May 24, 2009) (finding that
the ALJ did not fail to consider the effect of a highly structured educational setting, where
the record reflected that the child “had only mild limitations regardless of setting, and
showed improvement when she made an effort and took ADHA and mood stabilizing
medicine.”).

The Court.also rejects Torres’ contention that the ALJ erred in finding that evidence
of J.L.M.C.’s non-compliance with treatment and medication diminished the aileged
severity of his sieep apnea and asthma. Contrary to Torres’ argument, the ALJ did not
directly rely on evidence of J.L.M.C.’s non-compliance with treatment and medication in
concluding that J.L.M.C.’s asthma and sleep apnea produced only less than marked
limitations in the domains of moving about and manipulating objects and health and
physical well-being. Instead, the ALJ relied on evidence in the record that J.L.M.C. is a
physically active child who participates in gross motor activities and plays video games.
(Tr. 25) The ALJ also heavily relied on numerous treatment notes indicating that
J.L.M.C.’s asthma is mild, controlled, and intermittent: that his sleep apnea improved and

is “clinically well”; and that he has normal pulmonary and respiratory functioning. (Tr. 27,

 

12

 
Case 1:19-cv-00072-MJR Document 13 Filed 06/08/20 Page 13 of 13

975-76, 1033, 1057, 1067, 1071-72, 1122) These records provide the requisite support
for the ALJ’s conclusion that J.L.M.C. has some limitation, but not a marked limitation, in
moving about and manipulating objects and health and physical well-being.
CONCLUSION
For the foregoing reasons, Torres’ motion for judgment on the pleadings (Dkt. No.
9) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No. 11)

is granted.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: June 8, 2020
Buffalo, New York

yet WV.

MICHAEL J. ROEMER
United States Magistrate Judge

13

 
